 

ii …. a § l
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case ' {,_ g ' _"_ ';___'“_*_mw

sav
UNITED STATES DISTRICT CoURr U 2 ZUU l

 

 

_F steam §§ g:sTF-:,;'T_-;ce-“‘
soUTHERN DISTRICT oF CALIFORNIA §$UTHERW:':_\<'CT at va §§
/ V .
UNITED s'rATEs or AMERICA JUDGMENT IN A CRIMINAL CASE
V' (For Offenses Committed On or After Novernber 1, 1987)

Jorge Armando Jimenez-Aranda
Case Number: lS-cr-0403 7-WVG

Elana R. Fogel
Defenda.nt‘s Attorney

REGISTRATION NO. 76670298
[| _
The Defendant:

pleaded guilty to count(s) Count 1 of Superseding Information

l:l was found guilty on count(s)

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count

Title & Section Nature of Offense Number§s!
8 USC 1325 Improper Entry by an Alien (Misdemeanor) ls

The defendant is sentenced as provided in pages 2 through 2 of this judgment
I:I The defendant has been found not guilty on count(s)
m Count(s) 1 of underlying lnforrnation is dismissed on the motion of the United States.
g Assessment : $10.00 W£liV€Cl
No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

October 31. 2018

Date of Imposition of Se:

HON. WILLIAM V. GALLO
UNITED STATES MAGISTRATE JUDGE

lS-cr-O4037-WVG

 

 

 

 

AO 245]3 (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Jorge Armando Jimenez-Aranda Judgment - Page 2 of 2
CASE NUMBER: lS-cr-04037-WVG

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
6 Months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

l]|:|

l:l The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

|:| as notified by the United States Marshal.

The defendant shall Surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
|:| as notified by the United States l\/Iarshal.
[I as notified by the Probation or Pretrial Services Office.

RETURN
l have executed this judgment as follows:

Defendant delivered on 110

 

 

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

lS-cr-O4037-WVG

 

